ICJ_106_UseOfForce_SCG_CAN_1999-06-02_ORD_01_NA_06_EN.txt. 315

DISSENTING OPINION OF VICE-PRESIDENT
WEERAMANTRY

My opinion in this case is the same, mutatis mutandis, as that which
I have delivered in Yugoslavia v. Belgium.

I do not need to repeat the text of that opinion here and it will suffice
to observe that all that I have said there applies equally to this case, and
should be considered to be incorporated mutatis mutandis in this opinion.

In the result I dissent from the Court’s Order dismissing the applica-
tion for provisional measures and hold that provisional measures should
have been issued for the reasons and in the manner indicated in my
opinion in Yugoslavia v. Belgium.

(Signed) Christopher G. WEERAMANTRY.

60
